Citation Nr: 0516618	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-21 595	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a left femur fracture, currently assigned a 20 
percent disability evaluation.


REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1962 to February 1964, appealed that decision to the Board.  
The Board remanded the case for further development in March 
2004, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

In this case, the Board notes that that there may be 
additional treatment records not associated with the claims 
file.  In this regard, the veteran was sent a letter in May 
2004 requesting that he provide the name and location of any 
VA medical facility where he had received treatment.  In 
response, he submitted a statement in November 2004 
indicating that he was currently receiving treatment at the 
VA outpatient centers in Ardmore, Oklahoma; Konawa, Oklahoma; 
and Oklahoma City, Oklahoma.  However, the claims file does 
not contain such treatment records.   In fact, the Board 
observes that the evidence of record does not include any VA 
treatment records dated after April 2002.  Such records may 
prove to be relevant 


and probative.  Therefore, the RO should attempt to obtain 
and associate with the claims file any and all treatment 
records pertaining to the veteran's postoperative residuals 
of a left femur fracture.

The Board notes that Oklahoma Department of Veterans Affairs, 
recently appointed by the veteran, has not been recognized 
and afforded the opportunity to submit argument in connection 
with the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
postoperative residuals of a left femur 
fracture.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be 
made for VA treatment records dated 
from April 2002 to the present.

2.  When the development requested above 
has been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

